Citation Nr: 0802102	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (to include disability diagnosed as manic 
depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
March 1975 to August 1975, and additional service with the 
Air Force and Army Reserves from August 1975 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over this case was 
transferred to the RO in Lincoln, Nebraska.  In May 2007 the 
veteran indicated that she did not desire a Board hearing.

An August 2007 rating decision denied service connection for 
bilateral leg and arm disability, and increased the rating 
for service-connected lumbar spine disability and continued 
the rating for service-connected cervical spine disability.  
The veteran has not expressed disagreement with the August 
2007 RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Following a May 1992 request to the National Personnel 
Records Center (NPRC) for the veteran's service medical 
records, in August 1992 VA received some of the veteran's 
service medical records.  However, there are no records from 
the March 1975 to August 1975 time frame, and the earliest 
entry pertaining to any treatment received (other than a few 
dental entries) is dated in 1984.  The Board observes that 
despite a lengthy period of service in the reserves, the only 
physical examinations of record were dated in September 1988 
and September 1990, both conducted near the end of the 
veteran's service.

In November 2005 the veteran submitted some service medical 
records containing entries dated from August 1976 to May 
1977.  None of the records submitted by the veteran were 
received by VA in 1992.

While it isn't clear that the veteran would have many 
treatment records from her March 1975 to August 1975 period 
of active duty for training, it is likely that at least an 
entrance examination would have been undertaken.  The Board 
notes that the lack of a Reserves entrance examination, and 
the absence of what are likely many periodic examinations 
from the veteran's Reserve service makes the adjudication of 
this case at this time premature.  The Board finds that based 
on the circumstances and dates of the veteran's service, an 
attempt to obtain the veteran's complete records should be 
taken prior to consideration by the Board.  

In May 2006 VA received a letter dated May 8, 2006, authored 
by D.K.K., M.D., a Board Certified Psychiatrist who had 
served in the Air Force Medical Corps Reserves and had 
apparently treated the veteran during her service.  In the 
letter, Dr. K. referenced an August 13, 1976 medical record 
supplied to him by the veteran.  In discussing the August 
1976 service medical record, Dr. K. described a diagnosis 
(manic depression) that does not appear to be noted in the 
August 1976 medical report of record.  Dr. K's letter 
seemingly indicates that he has in his possession notes or 
records pertaining to the veteran's treatment that are not 
associated with the claims file.  The Board finds that the 
AOJ should attempt, after receiving the proper authorization, 
to get the aforementioned records.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should attempt to obtain all 
outstanding available service medical 
records covering the veteran's entire 
period of service.  In this regard, 
requests for the veteran's service 
medical records should be made to the 
NPRC (to include the Records Management 
Center (RMC) in St. Louis, Missouri), Air 
Reserves Personnel Center, and the 
veteran's last unit (identified as 28 
MSES, Offutt AFB, Nebraska) and secure 
such records and associate them with the 
claims files.

2.  After securing the necessary 
authorizations for release of this 
information, the AOJ should contact 
Dr. K. and request copies of all records 
in his possession pertaining to treatment 
of the veteran during her military 
service, to include an August 13, 1976 
treatment report referenced by him in a 
May 8, 2006 letter, and associate them 
with the claims folder.

3.  The AOJ should review all additional 
records received, and if they suggest 
further development, to include a VA 
examination, such examination and 
development should obtained.

4.  The AOJ should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and her representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





